Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

                                                                                      Bridget M. McCormack,
                                                                                                    Chief Justice
  March 6, 2020
                                                                                           David F. Viviano,
                                                                                           Chief Justice Pro Tem
  160263-4
                                                                                         Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Brian K. Zahra
            Plaintiff-Appellant,                                                        Richard H. Bernstein
                                                                                        Elizabeth T. Clement
  v                                                          SC: 160263                 Megan K. Cavanagh,
                                                                                                         Justices
                                                             COA: 334320
                                                             Saginaw CC: 15-041274-FH
  DANE RICHARD KRUKOWSKI,
             Defendant-Appellee.
  _____________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                          SC: 160264
                                                             COA: 337120
                                                             Saginaw CC: 15-041275-FH
  CODIE LYNN STEVENS,
             Defendant-Appellee.
  _____________________________________/

        On order of the Court, the application for leave to appeal the August 1, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this order
  addressing: (1) whether there is sufficient evidence for a rational juror to conclude beyond
  a reasonable doubt that defendants committed the offense of second-degree child abuse,
  MCL 750.136b(3)(a) and MCL 750.136b(3)(b); and (2) whether the phrase “willful
  abandonment” in MCL 750.136b(1)(c) encompasses a parent’s failure to timely seek
  professional medical care for his or her child. In addition to the brief, the appellant shall
  electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
  the record must provide the appendix page numbers as required by MCR 7.312(B)(1). The
  appellees shall file supplemental briefs within 21 days of being served with the appellant’s
  brief. The appellees shall also electronically file appendices, or in the alternative, stipulate
  to the use of the appendix filed by the appellant. A reply, if any, must be filed by the
  appellant within 14 days of being served with the respective appellees’ brief. The parties
  should not submit mere restatements of their application papers.
                                                                                                               2

       The total time allowed for oral argument shall be 40 minutes: 20 minutes for the
appellant, and 20 minutes for the appellees, to be divided at their discretion. MCR
7.314(B)(2).

       The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court for
permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 6, 2020
       b0303
                                                                             Clerk